ORDER

PER CURIAM.
Defendant appeals from a judgment and sentence entered on a jury verdict finding him guilty of one count of a class D felony of unlawful use of a weapon, carrying a concealed weapon, section 571.030.1(1) RSMo Cum.Supp.1997. He was sentenced to three years’ imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).